          Case 1:21-mj-00254-ZMF Document 3-1 Filed 02/23/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
                                                      :
    v.                                                :       Case No.
                                                      :
DONA SUE BISSEY and
ANNA MORGAN-LLOYD,                                    :       UNDER SEAL
   Defendants.                                        :

                                              ORDER

         Based on the representations in the government’s Motion to Seal the Arrest Warrants,

Criminal Complaint and Related Documents and to Delay Entry on the Public Docket of the Filing

of this Motion to Seal, this Court makes the following:

                                       FINDINGS OF FACT

         Public disclosure of the existence of the Arrest Warrants and Criminal Complaint, with its

supporting Statement of Facts and other related documents, at this time might alert the defendants

that they are wanted for criminal charges and this presents the risk that the defendants might

attempt to destroy potentially incriminating evidence. In addition, upon learning of the Arrest

Warrants, the defendants might flee.

         Based on the representations in the government’s motion, Washington Post v. Robinson,

935 F.2d 282, 289 n.10 (D.C. Cir. 1991), and this Court’s findings of facts, this Court finds that

there is a compelling governmental interest in sealing the Arrest Warrants, Criminal Complaint

with its supporting Statement of Facts, pleadings, records and files in this case and that an

extraordinary situation exists which justifies a delay in the public docketing of any notice that the

government’s motion and this Order have been filed with the Criminal Clerk’s office under seal.

         Based on the above, it is this 23rd day of February, 2021.
         Case 1:21-mj-00254-ZMF Document 3-1 Filed 02/23/21 Page 2 of 2




       It is ORDERED that this Order, the attached government motion to seal, the Arrest

Warrants, the Complaint, its supporting Statement of Facts, and other related pleadings, shall be

filed under seal in the Criminal Clerk’s office until further order of this Court, or until the arrest

of the first defendant, whichever occurs first. The Criminal Clerk’s office shall unseal the

Complaint upon notification that the first defendant has been arrested, without the need for any

further action by the Court.

       It is further ORDERED that the Criminal Clerk’s office shall not make any entry on the

public docket in this case of the government’s motion to seal and the Order granting such motion,

the Complaint, and other pleadings filed under seal in this case until further order of this Court.

       It is further ORDERED that notwithstanding the other provisions of this ORDER, the

government shall be permitted to disclose the Arrest Warrants and Complaint with its supporting

Statement of Facts and related materials in furtherance of its law enforcement needs and discovery

obligations.




                                       ___________________________
                                       Zia M. Faruqui
                                       United States Magistrate Judge
                                         for the District of Columbia




                                                  2
